The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.
On page 4 of the remarks, the applicant argues that “Gharagouzloo, however, fails to contemplate imaging of the reference standard along with the region of interest of soft tissue.  Instead, as set out in the ‘Methods’ section and FIG. 1 of Gharagouzloo, the calibration phantoms are imaged separately from any in vivo image acquisition.  Therefore, claim 1 is therefore believe to be patentable”.  
The examiner respectfully disagrees that claim 1 is allowable for this reason, particularly because claim 1 does not contain a limitation that requires that the claimed “at least one reference standard” is imaged along with the region of interest.  Instead, claim 1 recites “placing at least one reference standard in an imaging field of view prior to imaging of a region of interest of the soft tissue.”  This is followed by a separate recitation of “imaging the region of interest and the reference standard using DREMR imaging…”.  This does not require that the reference standard be within the field of view, or within an imaging device at the same time as the region of interest.  For example, the reference standard could be placed in an imaging field of view at the beginning of the day (e.g., 8 hours prior to the patient’s arrival at the imaging facility) and the images of the reference standard acquired at that time (e.g., 8 hours prior to the patient’s arrival at the imaging facility).  Upon the arrival of the patient, the region of interest may be imaged with no re-calibration of the imaging system between the imaging of the reference standard and the images of the patient.  Then, “imaging the ROI and the reference standard using DREMR imaging…” as claimed will have been accomplished.  Then, using both separate images, “an amount of contrast agent in the region of interest” may be determined.  This, however, does not require that the reference standard is imaged along with the region of interest (i.e., simultaneously).  In other words, while the applicant’s discussion of what is taught by the prior art is correct, the arguments are not representative of the claimed subject matter and, therefore, the comparison of the claims to the argued points are not persuasive.
In the interest of further prosecution, however, additional prior art has been incorporated below to address the argued perspective of simultaneously imaging the ROI with a reference standard.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US Patent Pub. No. 2011/0160564) in view of Cunningham et al. (Positive Contrast Magnetic Resonance Imaging of Cells Labeled with Magnetic Nanoparticles, 2005), in view of Xiang et al. (titled “A comprehensive literatures update of clinical researches of superparamagnetic resonance iron oxide nanoparticles for magnetic resonance imaging”, published February 2017), further in view of Gharagouzloo et al. (Quantitative Contrast-Enhanced MRI with Superparamagnetic Nanoparticles Using Ultrashort Time-to-Echo Pulse Sequences, 2015), and further in view of either one of Ruff et al. (US Patent Pub. No. 2013/0096415) or Uber et al. (WO 2016/138449).
Alford teaches a system and method for magnetic resonance imaging (see Title), and specifically DREMR.  “Delta relaxation enhanced MRI is a clinically feasible technique that allows direct measurement of contrast agent concentration” (see paragraph 77).  Additionally, Alford teaches the use of super paramagnetic iron oxide contrast agents (see paragraph 143 of Alford).  Since Alford teaches that DREMR may be used with SPIO, it is inherent that these are nanoparticles.  Also, it is noted that paragraphs 118-120 describes field-cycled style T1-dispersion-slope imaging, in which the magnetic field of the MRI device is varied with time.
However, Alford does not explicitly teach to acquire positive contrast images via their methods of imaging SPIO.
Cunningham teaches “a new method for imaging cells labeled with SPIO agents with positive contrast” (see first full paragraph in right column on page 999).  
It would have been obvious to one of skill in the art at the time of the invention to utilize the methods and systems of Alford to acquire positive contrast images via the SPIO-based contrast agents, as opposed to negative contrast images, as taught by Cunningham, because “a fundamental drawback of negative contrast agents is that the agent cannot be distinguished from a void in the image. Moreover, negative contrast agents suffer from partial-volume effects, where the ability to detect a void depends critically on the resolution of the image; voxel size must be smaller than the void volume for reliable visualization” and “it is possible to achieve positive contrast with SPIOs by employing T1-weighting” (see first paragraph in right column on page 999).
While both Alford and Cunningham teach the use of SPIO agents in MRI, neither identifies the specific contrast agent that would or could be used.
Xiang “update the clinical researches using superparamagnetic iron oxide (SPIO) nanoparticles as magnetic resonance imaging (MRI) contrast agent” between 2012-2017.  “While many research groups developed various their own SPIO materials, this review is focused on the agents developed by pharmaceutical companies and those have underwent some stages of clinical trials” and among those discussed are “Feridex® (Ferumoxides…) … Resovist® (Ferucarbotran…)” which were both designed for liver imaging (see first paragraph under Available SPIO/USPIO agents on page 91).  Also discussed is Ferumoxtran-10 (also on page 91, beginning at the last four lines of the page).  While these are the first instances at which these specific SPIOs are mentioned, they are each discussed in more depth throughout the article.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any one of the numerous SPIOs available for MRI within the system and methods of Alford and Cunningham, with based on obvious factors such as the desired outcome of the imaging and the area being investigated in relation to the particular uses of each specific SPIO, all of which would be known to one of ordinary skill in the art.  In other words, the use of any particular SPIO to perform the method taught by Alford and Cunningham would amount to choosing from a finite number of SPIO/USPIO contrast agents available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Alford in combination with Cunningham and Xiang is described above with regard to claim 1.  While Alford teaches the use of SPIO contrast agents generally and Xiang discusses numerous specific SPIOs used in MR imaging (including ferumoxytol; see right column of page 90 and Abstract), there is not a specific discussion of the creation of a reference standard used with SPIO contrast agents.
Gharagouzloo teaches “a quantitative contrast-enhanced MRI technique using ultrashort time-to-echo pulse sequences for measuring clinically relevant concentrations of ferumoxytol, a superparamagnetic iron oxide nanoparticle contrast agent with high sensitivity and precision in vitro and in vivo” (see Purpose within the Abstract).  “The method achieves robust, reproducible results by using rapid signal acquisition at ultrashort time-to-echo (UTE) to produce positive contrast images with pure T1 weighting and little T2* decay” (see Methods within the Abstract).  Additionally, the method includes the generation of images of calibration phantoms in order to create the reproducible results, based on the following method steps (see Figure 1 and the Methods section):

Calibration phantoms containing blood (1% heparin) are doped with clinically relevant concentrations of ferumoxytol (0–150 μg/mL);
for each calibration sample, T1 and T2 are measured, from which R10, r1, R20, and r2 can be extrapolated (Supplementary Fig. 1);
a UTE protocol is established with optimized TE, TR, and θ image acquisition parameters and a fixed trajectory (17,18), precalculated with a symmetric phantom;
K is measured together with ρ as Kρ, assuming the proton density of whole blood is constant, and serves as a calibration for the given UTE protocol;
positive-contrast images using the optimized parameters are acquired in vivo; and
CA concentrations in each voxel are calculated directly from UTE signal intensity by application of the theory described below.

As seen in the steps above, steps (1) and (2) require the use of calibration phantoms that are imaged and for which T1 and T2 are determined.  These equate to the claimed “reference standard” in claim 3.  As described on page 5 in the first paragraph, these calibration phantoms were placed in the imaging field of view at a time prior to the imaging of the in vivo imaging step (5).  The in vivo imaging of step (5) is described in further detail on page 6, under In Vivo Experimental Procedure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a method including the creation of imaged calibration phantoms in SPIO contrast MRI, as taught by Gharagouzloo, in the system and methods of Alford as combined with Cunningham, for the purpose of creating reproducible results and clear indications for diagnostic purposes.

While Alford in combination with Cunningham, Xiang and Gharagouzloo teaches DREMR imaging with SPIO contrast agents and the use of reference standards, Gharagouzloo teaches imaging the reference standard separately from the ROI.
Ruff teaches a method to determine sodium values describing the content of 23NA+ and a local coil for use in such a method (see Title).  In the Abstract, Ruff states “The at least one region of interest is defined for which the sodium value is to be determined in the sodium image data set. The sodium value is determined by comparison of the image data in the region of interest with reference image data of at least one subject with a defined 23Na+ content, the reference image data having been acquired with the same sequence.”  In this embodiment, which is also mentioned in paragraph 15, the ROI is compared to an image from another person or subject having a known concentration, having been imaged at a different imaging session but with the same imaging sequence.  This is a similar approach to that of Gharagouzloo.  However, Ruff teaches another embodiment in which “the image data of the target region are consequently acquired simultaneously with the reference data using a phantom (as a subject or forming the at least one subject) to supply the reference image data is. Such a phantom (which, for example, can embody a sodium chloride solution of predetermined Na+ content or an agarose block of predetermined Na+ content) is placed near the patient (in particular near the target region) before the acquisition of the at least one sodium image data set begins” (see paragraph 27, and continuing into paragraphs 28-29).
Similarly to Ruff, Uber teaches a quantification phantom for use with multiple imaging modalities (see Title), which may be used in MR imaging, among other modalities (see paragraph 2).  “In-scan phantoms are usually sized and configured such that, as the imaging procedure captures images of the patient, a corresponding portion of the phantom is imaged at the same time. Thus, one or more image slices or volumes of the patient that are captured during the imaging procedure can also include a measurement or image of the insert. The phantoms described herein have greatest utility as in-scan phantoms, though in addition or alternatively, they can also be used to calibrate an imaging modality by scanning the phantom separate from the patient for quality control (QC) or calibration of the imager or the process” (see paragraph 62).  “Example properties that the one or more measured insert may have include but are not limited to atomic composition, concentration, and/or density for CT, proton density, Tl and T2 for MR, positron activity or radioactivity for PET, sound transmission speeds and interface reflectivity for ultrasound, among others. The phantoms described herein may also contain one or more ‘measuring inserts,’ which make a measurement or capture data about the imaging procedure” (see paragraph 63, emphasis added).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize and in-scan phantom, as taught by both Ruff and Uber, as a functional alternative to consecutive or separate imaging of a phantom and then a patient, as taught by Gharagouzloo, within the system and methods of the combined teachings of references, since both Ruff and Uber teach both the separate imaging and the simultaneous imaging of phantoms with a region of interest, exemplifying that both are known and utilized within the art of magnetic resonance imaging (amongst other medical imaging modalities).

Regarding claim 6, it is re-iterated that Gharagouzloo teaches “a quantitative contrast-enhanced MRI technique using ultrashort time-to-echo pulse sequences for measuring clinically relevant concentrations of ferumoxytol, a superparamagnetic iron oxide nanoparticle contrast agent with high sensitivity and precision in vitro and in vivo” (see Purpose within the Abstract; emphasis added).  
Regarding claim 7, the methods of Gharagouzloo utilize an ultra-short time to echo (UTE) imaging sequence.
Regarding claim 8, at page 7 of Gharagouzloo, immediately under 100 UTE Experiments Reveal an Optimal Zone at 7T states that “A 3D UTE radial k-space sequence was selected”.
Regarding claim 9, Gharagouzloo teaches that a magnetic field intensity of 7T was used, which is greater than 1.0 T.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799